UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JOSHUA SCHMITT, individually and on
 behalf of all others similarly situated,

                        Plaintiff,               Case No.: 1:20-cv-06028-NGG-SJB

                v.                               NOTICE OF NON-OPPOSITION TO
                                                 CAMPBELL & WILLIAMS’ MOTION
 CHINA XD PLASTICS COMPANY,                      TO WITHDRAW AS COUNSEL OF
 LIMITED, FAITH DAWN LIMITED,                    RECORD
 FAITH HORIZON, INC., XD
 ENGINEERING PLASTICS COMPANY
 LIMITED, JIE HAN, TAYLOR ZHANG,
 LINYUAN ZHAI, HUIYI CHEN and
 GUANBAO HUANG,

                        Defendants.


TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that, as of August 4, 2021, Campbell & Williams has not been

served with any opposition to its Motion to Withdraw as Counsel of Record, which was filed in

the above-captioned action on July 16, 2021 (ECF No. 32). On July 29, 2021, Campbell &

Williams did receive an e-mail from Mr. Jie Han, an authorized representative of Campbell &

Williams’s clients (i.e., the Buyer’s Group Defendants), advising that the firm’s services were

being “terminate[d].” A redacted copy of the subject e-mail is attached hereto as Exhibit 1.

Dated: August 4, 2021                        Respectfully submitted,

                                             CAMPBELL & WILLIAMS

                                             By: /s/ J. Colby Williams
                                                J. Colby Williams, Esq. (pro hac vice)
                                                Email: jcw@cwlawlv.com

                                             Attorneys for Defendants Jie Han, XD Engineering
                                             Plastics Company Limited, Faith Horizon, Inc.,
                                             and Faith Dawn Limited



                                                1
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 4, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send Notice of Electronic Filing to all

CM/ECF participants.

       I further certify that I served the foregoing document via electronic mail to the following:

       Jie Han
       Faith Horizon, Inc.
       Faith Dawn Limited
       XD Engineering Plastics Company
       Hanjie1111@.good.163.com




                                                       /s/ John Y. Chong
                                                     An employee of Campbell & Williams




                                                2
                          INDEX OF EXHIBITS

EXHIBIT NO.                       DESCRIPTION                            PAGES
    1         July 29, 2021 Email from Jie Han to Colby Williams, Esq.     1




                                  3
